
	

113 HR 2544 IH: Conditioning Economic Assistance and Support to Egypt Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2544
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Schweikert (for
			 himself, Mr. Long,
			 Mr. Sensenbrenner,
			 Mr. Rodney Davis of Illinois, and
			 Mr. DeSantis) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To limit United States economic assistance and to oppose
		  World Bank and International Monetary Fund assistance to the Government of
		  Egypt.
	
	
		1.Short titleThis Act may be cited as the
			 Conditioning Economic Assistance and
			 Support to Egypt Act or CEASE Act.
		2.Limitation on
			 United States economic assistance and opposition to World Bank and
			 International Monetary Fund assistance to the Government of Egypt
			(a)United States
			 economic assistanceNo loan,
			 credit guarantee, insurance, financing, or other assistance under part I of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.; relating to economic
			 assistance) or under the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.)
			 may be provided to the Government of Egypt unless the President certifies to
			 Congress that the Government of Egypt has met the conditions described in
			 subsection (c).
			(b)World Bank
			 assistanceThe Secretary of the Treasury shall instruct the
			 United States Executive Director at the International Bank for Reconstruction
			 and Development to use the voice and vote of the United States to oppose any
			 assistance to the Government of Egypt unless the President certifies to
			 Congress that the Government of Egypt has met the conditions described in
			 subsection (c).
			(c)International
			 Monetary Fund assistanceThe Secretary of the Treasury shall
			 instruct the United States Executive Director at the International Monetary
			 Fund to use the voice and vote of the United States to oppose any loan
			 agreement for the Government of Egypt unless the President certifies to
			 Congress that the Government of Egypt has met the conditions described in
			 subsection (c).
			(d)Conditions
			 describedThe conditions referred to in subsections (a), (b), and
			 (c) are the following:
				(1)The Government of Egypt has adopted and
			 implemented legal reforms to protect the political, economic, and religious
			 freedoms and human rights of the citizens and residents of Egypt.
				(2)The Government of
			 Egypt is not acting to restrict the political, economic, or religious freedoms
			 and human rights of the citizens and residents of Egypt.
				(3)The Government of
			 Egypt is continuing to demonstrate a commitment to free and fair elections and
			 is not taking any steps to interfere with or undermine the credibility of such
			 elections.
				(4)The Government of
			 Egypt is abiding by and implementing all measures of the agreements set out in
			 the 1979 Egypt-Israel Peace Treaty, including establishing full diplomatic
			 relations through the exchange of ambassadors.
				(5)The Government of
			 Egypt is taking all necessary action to eliminate smuggling networks and to
			 detect and destroy tunnels between Egypt and the Gaza Strip.
				(6)The Government of
			 Egypt is taking all necessary action to combat terrorism in the Sinai.
				(7)The Government of
			 Egypt in consultation with the United States Department of Defense has produced
			 an analysis of Egypt’s current security needs, and the analysis has been shared
			 with Congress.
				(8)The Government of
			 Egypt has lifted restrictions in law and practice on the work and funding of
			 Egyptian and international nongovernmental organizations, comprising those in
			 the human rights and democracy fields.
				
